Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 22, 2022

                                     No. 04-22-00322-CR

                                   Jonathan David FLOYD,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the County Court at Law No. 11, Bexar County, Texas
                                   Trial Court No. 619928
                         Honorable Timothy Johnson, Judge Presiding


                                        ORDER
        On November 17, 2022, appellant filed an amended motion to suspend briefing, asserting
that the reporter’s record is missing several items and that appellant filed a formal request to
supplement the record on November 11, 2022. Appellant’s motion is GRANTED. Accordingly,
it is ORDERED that the court reporter must supplement the reporter’s record by December 2,
2022. It is ORDERED that appellant’s brief must be filed no later than fourteen days after the
date the appellate record is complete.



                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of November, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court